Exhibit 10.19

GOLDMAN SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | TEL: 
212-902-1000

Opening Transaction

To:

 

E.I. du Pont de Nemours and Company
1007 Market Street
Wilmington, Delaware 19898

 

 

 

From:

 

Goldman, Sachs & Co.

 

 

 

Subject:

 

Accelerated Share Repurchase Transaction - VWAP Pricing

 

 

 

Ref. No:

 

As provided in each Supplemental Confirmation

 

 

 

Date:

 

October 24, 2005

 

 

 

This master confirmation (“Master Confirmation”) dated as of October 24, 2005,
is intended to supplement the terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Goldman, Sachs &
Co. (“GS&Co.”) and E.I. du Pont de Nemours and Company (“Counterparty”).  This
Master Confirmation, taken alone, is neither a commitment by either party to
enter into any Transaction nor evidence of a Transaction.  The terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Annex A hereto which references this Master Confirmation, in which event
the terms and provisions of this Master Confirmation shall be deemed to be
incorporated into and made a part of each such Supplemental Confirmation.  This
Master Confirmation and each Supplemental Confirmation together shall constitute
a “Confirmation” as referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation.  This Master Confirmation and each Supplemental Confirmation
evidences a complete binding agreement between the Counterparty and GS&Co. as to
the terms of each Transaction to which this Master Confirmation and the related
Supplemental Confirmation relates.

All provisions contained in or incorporated by reference in the form of the 1992
ISDA Master Agreement (Multi-Currency Cross Border) (the “ISDA Form” or the
“Agreement”) will govern this Master Confirmation and each Supplemental
Confirmation except as expressly modified below.  This Master Confirmation and
each Supplemental Confirmation, together with all other documents referring to
the Agreement confirming Transactions entered into between GS&Co. and
Counterparty (notwithstanding anything to the contrary in a Confirmation), shall
supplement, form a part of, and be subject to the ISDA Form as if GS&Co. and
Counterparty had executed the Agreement (but without any Schedule except for (i)
the election of Loss and Second Method, New York law (without regard to the
conflicts of law principles) as the governing law and US Dollars (“USD”) as the
Termination Currency, (ii) the election that subparagraph (ii) of Section 2(c)
will not apply to Transactions and (iii) the replacement of the word “third” in
the last line of Section 5(a)(i) with the word “first”.

All provisions contained in the Agreement shall govern this Master Confirmation
and the related Supplemental Confirmation relating to a Transaction except as
expressly modified below or in the related Supplemental Confirmation.  With
respect to any relevant Transaction, the Agreement, this Master Confirmation and
the related Supplemental Confirmation shall represent the entire agreement and
understanding of the parties with respect to the subject matter and terms of
such Transaction and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.

If, in relation to any Transaction to which this Master Confirmation and related
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions that are incorporated into any Supplemental Confirmation, the
following


--------------------------------------------------------------------------------




will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Supplemental Confirmation; (ii) this Master Confirmation;
(iii) the Agreement; and (iv) the Equity Definitions.


1.             EACH TRANSACTION CONSTITUTES A SHARE FORWARD TRANSACTION FOR THE
PURPOSES OF THE EQUITY DEFINITIONS.  SET FORTH BELOW ARE THE TERMS AND
CONDITIONS WHICH, TOGETHER WITH THE TERMS AND CONDITIONS SET FORTH IN EACH
SUPPLEMENTAL CONFIRMATION (IN RESPECT OF EACH RELEVANT TRANSACTION), SHALL
GOVERN EACH SUCH TRANSACTION.

General Terms:

Trade Date:

 

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

 

Seller:

 

Counterparty

 

 

 

Buyer:

 

GS&Co.

 

 

 

Shares:

 

Common Stock ($.30 par value) of Counterparty (Ticker: DD)

 

 

 

Number of Shares:

 

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

 

Forward Price:

 

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

 

Prepayment:

 

Not Applicable

 

 

 

Variable Obligation:

 

Not Applicable

 

 

 

Exchange:

 

New York Stock Exchange

 

 

 

Related Exchange(s):

 

All Exchanges

 

 

 

Market Disruption Event:

 

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by inserting the words “at any time on any
Scheduled Trading Day during the Valuation Period or” after the word “material,”
in the third line thereof.

 

 

 

Counterparty Additional Payment Amount:

 

For each Transaction, as set forth in the Supplemental Confirmation Counterparty
shall pay the Counterparty Additional Payment Amount to GS&Co. on the third
Exchange Business Day following the Trade Date.

 

 

 

Valuation:

 

 

 

 

 

Valuation Period:

 

Each Scheduled Trading Day during the period commencing on and including the
third succeeding Scheduled Trading Day following the Trade Date, to and
including the Valuation Date (but excluding any day(s) on which the Valuation
Period is suspended in accordance with Section 6 herein and including any day(s)
by which the Valuation Period is extended pursuant to the provision below).

 

 

 

 

 

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that any Scheduled Trading Day in the Valuation Period is a Disrupted
Day, the Valuation Date

 

2


--------------------------------------------------------------------------------




 

 

 

 

 

shall be postponed and the Calculation Agent in its sole discretion shall extend
the Valuation Period and make adjustments to the weighting of each Relevant
Price for purposes of determining the Settlement Price, with such adjustments
based on, among other factors, the duration of any Market Disruption Event and
the volume, historical trading patterns and price of the Shares. To the extent
that there are 9 consecutive Disrupted Days during the Valuation Period, then
notwithstanding the occurrence of a Disrupted Day, the Calculation Agent shall
have the option in its sole discretion to either determine the Relevant Price
using its good faith and commercially reasonable estimate of the value for the
Share on such 9th consecutive day or elect to further extend the Valuation
Period as it deems necessary.

 

 

 

Valuation Date:

 

For each Transaction, as set forth in the Supplemental Confirmation (as the same
may be postponed in accordance with the provisions of “Valuation Period” and
Section 6 herein).

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement Currency:

 

USD (all amounts shall be converted to the Settlement Currency in good faith and
in a commercially reasonable manner by the Calculation Agent).

 

 

 

Settlement Method Election:

 

Applicable; provided that Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and deleting the word “Physical” in the last line
thereof and replacing it with word “Cash”.

 

 

 

Electing Party:

 

Counterparty

 

 

 

Settlement Method Election Date:

 

5 Scheduled Trading Days prior to the Valuation Date.

 

 

 

Default Settlement Method:

 

Cash Settlement

 

 

 

Forward Cash Settlement Amount:

 

An amount in the Settlement Currency equal to the product of (a) the Number of
Shares multiplied by (b) an amount equal to (i) the Settlement Price minus (ii)
the Forward Price.

 

 

 

Settlement Price:

 

The arithmetic mean of the Relevant Prices of the Shares for each Exchange
Business Day in the Valuation Period.

 

 

 

Relevant Price:

 

The New York 10b-18 Volume Weighted Average Price per share of the Shares for
the regular trading session (including any extensions thereof) of the Exchange
on the related Exchange Business Day (without regard to pre-open or after hours
trading outside of such regular trading session) as published by Bloomberg at
4:15 p.m. New York time on such date.

 

3


--------------------------------------------------------------------------------




 

 

 

Cash Settlement Payment Date:

 

3 Currency Business Days after the Valuation Date.

 

 

 

Counterparty’s Contact Details for Purpose of Giving Notice:

 

 

 

 

Karen K. Meneely

 

 

E.I. duPont de Nemours & Company

 

 

1007 Market Street

 

 

Wilmington DE 19898

 

 

Telephone No.:

(302) 774-0564

 

 

Facsimile No.:

(302) 773-1536

 

 

 

GS&Co.’s Contact Details for Purpose of Giving Notice:

 

 

 

 

Telephone No.:

(212) 902-8996

 

 

Facsimile No.:

(212) 902-0112

 

 

Attention: Equity Operations: Options and Derivatives

 

 

 

 

 

With a copy to:

 

 

Tracey McCabe

 

 

Equity Capital Markets

 

 

One New York Plaza

 

 

New York, NY 10004

 

 

Telephone No.:

(212) 357-0428

 

 

Facsimile No.:

(212) 346-3787

 

 

 

Counterparty Net Share Settlement:

 

 

 

 

 

Counterparty Net Share
Settlement Procedures:

 

Counterparty Net Share Settlement shall be made in accordance with the
procedures attached hereto as Annex B.

 

 

 

Net Share Settlement Price:

 

(a) in respect of any Share for which the Exchange is an auction or “open
outcry” exchange that has a price as of the Valuation Time at which any trade
can be submitted for execution, the Net Share Settlement Price shall be the
price per Share as of the Valuation Time on the Net Share Valuation Date as
reported in the official real-time price dissemination mechanism for such
Exchange, (b) in respect of any Share for which the Exchange is a dealer
exchange or dealer quotation system, the Net Share Settlement Price shall be the
mid-point of the highest bid and lowest ask prices quoted as of the Valuation
Time on the Net Share Valuation Date (or the last such prices quoted immediately
before the Valuation Time) without regard to quotations that “lock” or “cross”
the dealer exchange or dealer quotation system. In all cases the Net Share
Settlement Price shall be reduced by the per Share amount of the underwriting
discount and/or commissions agreed to pursuant to the equity underwriting
agreement contemplated by the Net Share Settlement Procedures and (c)
notwithstanding anything to the contrary in (b) above, where NASDAQ is the
Exchange, the Net Share Settlement Price will be the NASDAQ Official Closing
Price (NOCP) as of the Valuation Time on the Net Share Valuation Date as
reported in the official price determination mechanism for the Exchange.

 

4


--------------------------------------------------------------------------------




 

 

 

Valuation Time:

 

As provided in Section 6.1 of the Equity Definitions; provided that Section 6.1
of the Equity Definitions is hereby amended by inserting the words “Net Share
Valuation Date,” before the words “Valuation Date” in the first and third lines
thereof.

 

 

 

Net Share Valuation Date:

 

The Exchange Business Day immediately following the Valuation Date.

 

 

 

Net Share Settlement Date:

 

The third Exchange Business Day immediately following the Valuation Date.

 

 

 

Reserved Shares:

 

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

 

GS&Co. Net Share Settlement:

 

 

 

 

 

GS&Co. Net Share Settlement Procedures:

 

In the event that GS&Co. owes the Forward Cash Settlement Amount, settlement
shall be made by delivery of the number of Shares equal in value to the Forward
Cash Settlement Amount, with such value based on the Relevant Price per share
further described below. In such event, on each succeeding Exchange Business Day
after the Net Share Valuation Date, GS&Co. shall use good faith, commercially
reasonable efforts to purchase up to the maximum amount of Shares each day in
accordance with the provisions of Rule 10b-18 (2), (3) and (4), subject to any
delays between the execution and reporting of a trade of the Shares on the
Exchange and other circumstances beyond its reasonable control, until the sum of
the products of the number of Shares purchased by GS&Co. multiplied by the price
at which GS&Co. executes such purchases on the respective date of purchase
equals the Forward Cash Settlement Amount. GS&Co. shall deliver all Shares
purchased pursuant to this paragraph free of any contractual or other
restriction in good transferable form on the third Exchange Business Day
following the day on which GS&Co. completes all such purchases; or, if
Counterparty so elects prior to the Net Share Valuation Date, GS&Co. will
deliver all shares that are purchased on each succeeding Exchange Business Day
after the Net Share Valuation Date on the third Exchange Business Day following
the day of such purchase.

 

 

 

Share Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment

 

 

 

Extraordinary Events:

 

 

 

 

 

Consequences of Merger Events:

 

 

 

 

 

(a)  Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

(b)  Share-for-Other:

 

Cancellation and Payment on that portion of the Other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration (subject to Section 8(b) herein).

 

5


--------------------------------------------------------------------------------




 

 

 

(c)  Share-for-Combined:

 

Component Adjustment

 

 

 

Determining Party:

 

GS&Co.

 

 

 

Tender Offer:

 

Applicable

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

(a)  Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

(b)  Share-for-Other:

 

Cancellation and Payment on that portion of the Other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration (subject to Section 8(b) herein).

 

 

 

(c)  Share-for-Combined:

 

Component Adjustment

 

 

 

Determining Party:

 

GS&Co.

 

 

 

Nationalization, Insolvency or Delisting:

 

Negotiated Close-out; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange or The NASDAQ National Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a)  Change in Law:

 

Applicable

 

 

 

(b)  Failure to Deliver:

 

Not Applicable

 

 

 

(c)  Insolvency Filing:

 

Applicable

 

 

 

(d)  Loss of Stock Borrow:

 

Applicable; furthermore Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions are amended by deleting the words “at a rate equal to or less than
the Maximum Stock Loan Rate” and replacing them with “at a rate of return equal
to or greater than zero”.

 

 

 

Hedging Party:

 

GS&Co.

 

 

 

Determining Party:

 

GS&Co.

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgements Regarding Hedging Activities:

 

Applicable

 

6


--------------------------------------------------------------------------------




 

 

 

Additional Acknowledgements:

 

Applicable

 

 

 

Net Share Settlement following Extraordinary Event:

 

Counterparty shall have the right, in its sole discretion, to make any payment
required to be made by it pursuant to Sections 12.7 or 12.9 of the Equity
Definitions (except with respect to any portion of the consideration for the
Shares consisting of cash in the event of a Merger Event or Tender Offer), or to
cause GS&Co. to make any payment required by such sections, following the
occurrence of an Extraordinary Event by electing to net share settle the
Transactions under this Master Confirmation in accordance with the terms, and
subject to the conditions, for Net Share Settlement or GS&Co. Net Share
Settlement, as applicable, herein by giving written notice to GS&Co. of such
election on the day that the notice fixing the date that the Transactions are
terminated or cancelled, as the case may be (the “Cancellation Date”), pursuant
to the applicable provisions of Section 12 of the Equity Definitions is
effective. If Counterparty elects net share settlement: (a) the Net Share
Valuation Date shall be the date specified in the notice fixing the date that
the Transactions are terminated or cancelled, as the case may be; provided that
the Net Share Valuation Date shall be either the Exchange Business Day that such
notice is effective or the first Exchange Business Day immediately following the
Exchange Business Day that such notice is effective, (b) the Net Share
Settlement Date shall be deemed to be the Exchange Business Day immediately
following the Cancellation Date and (c) all references to the Forward Cash
Settlement Amount in Annex B hereto shall be deemed to be references to the
Cancellation Amount.

 

 

 

Net Share Settlement Upon Early Termination:

 

Counterparty shall have the right, in its sole discretion, to make any payment
required to be made by it (the “Early Termination Amount”) pursuant to
Sections 6(d) and 6(e) of the Agreement, or to cause GS&Co. to make any payment
required by such sections, following the occurrence of an Early Termination Date
in respect of the Agreement by electing to net share settle all the Transactions
under this Master Confirmation in accordance with the terms, and subject to the
conditions, for Counterparty Net Share Settlement or GS&Co. Net Share
Settlement, as applicable, herein by giving written notice to GS&Co. of such
election on the day that the notice fixing an Early Termination Date is
effective. If Counterparty elects net share settlement: (a) the Net Share
Valuation Date shall be the date specified in the notice fixing an Early
Termination Date; provided that the Net Share Valuation Date shall be either the
Exchange Business Day that such notice is effective or the first Exchange
Business Day immediately following the Exchange Business Day that such notice is
effective, (b) the Net Share Settlement Date shall be deemed to be the Exchange
Business Day immediately following the Early Termination Date and (c) all
references to Forward Cash Settlement Amount in Annex B hereto shall be deemed
references to the Early Termination Amount.

 

7


--------------------------------------------------------------------------------




 

 

 

Transfer:

 

Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole to an affiliate of GS&Co.
that is guaranteed by The Goldman Sachs Group, Inc. without the consent of
Counterparty.

 

 

 

GS&Co. Payment Instructions:

 

Chase Manhattan Bank New York

 

 

For A/C Goldman, Sachs & Co.

 

 

A/C # 930-1-011483

 

 

ABA:  021-000021

 

 

 

Counterparty Payment Instructions:

 

To be provided by Counterparty

 

 

 


2.             CALCULATION AGENT:               GS&CO.


3.             REPRESENTATIONS, WARRANTIES AND COVENANTS OF GS&CO. AND
COUNTERPARTY.


(A)           EACH PARTY REPRESENTS AND WARRANTS THAT IT (I) IS AN “ELIGIBLE
CONTRACT PARTICIPANT”, AS DEFINED IN THE U.S. COMMODITY EXCHANGE ACT, AS AMENDED
AND (II) IS ENTERING INTO EACH TRANSACTION HEREUNDER AS PRINCIPAL (AND NOT AS
AGENT OR IN ANY OTHER CAPACITY, FIDUCIARY OR OTHERWISE) AND NOT FOR THE BENEFIT
OF ANY THIRD PARTY.


(B)           EACH PARTY ACKNOWLEDGES THAT THE OFFER AND SALE OF EACH
TRANSACTION TO IT IS INTENDED TO BE EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), BY VIRTUE OF SECTION
4(2) THEREOF AND THE PROVISIONS OF REGULATION D PROMULGATED THEREUNDER
(“REGULATION D”).  ACCORDINGLY, EACH PARTY REPRESENTS AND WARRANTS TO THE OTHER
THAT (I) IT HAS THE FINANCIAL ABILITY TO BEAR THE ECONOMIC RISK OF ITS
INVESTMENT IN EACH TRANSACTION AND IS ABLE TO BEAR A TOTAL LOSS OF ITS
INVESTMENT, (II) IT IS AN “ACCREDITED INVESTOR” AS THAT TERM IS DEFINED UNDER
REGULATION D, (III) IT WILL PURCHASE EACH TRANSACTION FOR INVESTMENT AND NOT
WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF, AND (IV) THE DISPOSITION OF
EACH TRANSACTION IS RESTRICTED UNDER THIS MASTER CONFIRMATION AND EACH
SUPPLEMENTAL CONFIRMATION, THE SECURITIES ACT AND STATE SECURITIES LAWS.


4.             ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF GS&CO.

GS&Co. hereby represents, warrants and covenants to Counterparty that:


(A)           DURING ALL RELEVANT TIMES BEGINNING ON THE THIRD SUCCEEDING
SCHEDULED TRADING DAY FOLLOWING THE TRADE DATE THROUGH AND INCLUDING THE
VALUATION DATE, TO THE EXTENT THAT IT PURCHASES ANY SHARES IN CONNECTION WITH
ITS HEDGE POSITIONS, IT SHALL USE GOOD FAITH, COMMERCIALLY REASONABLE EFFORTS TO
COMPLY WITH THE PROVISIONS OF RULE 10B-18(B)(2), (3) AND (4) OF THE EXCHANGE ACT
AS IF THOSE SECTIONS APPLIED TO GS&CO., TAKING INTO ACCOUNT ANY APPLICABLE
SECURITIES AND EXCHANGE COMMISSION NO-ACTION LETTERS AS APPROPRIATE AND SUBJECT
TO ANY DELAYS BETWEEN THE EXECUTION AND REPORTING OF A TRADE OF THE SHARES ON
THE EXCHANGE AND OTHER CIRCUMSTANCES BEYOND ITS REASONABLE CONTROL; AND


(B)           IT SHALL PURCHASE AN AMOUNT OF SHARES NO GREATER THAN THE DAILY
REFERENCE SHARES (AS SPECIFIED IN THE RELATED SUPPLEMENTAL CONFIRMATION) ON EACH
EXCHANGE BUSINESS DAY DURING THE VALUATION PERIOD.


5.             ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF
COUNTERPARTY.

As of (i) the date hereof and (ii) the Trade Date, Counterparty represents,
warrants and covenants to GS&Co. that:


(A)           THE PURCHASE OR WRITING OF EACH TRANSACTION WILL NOT VIOLATE
RULE 13E-1 OR RULE 13E-4 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “EXCHANGE ACT”);

 

8


--------------------------------------------------------------------------------



(B)           IS NOT ENTERING INTO ANY TRANSACTION ON THE BASIS OF, AND IS NOT
AWARE OF, ANY MATERIAL NON-PUBLIC INFORMATION WITH RESPECT TO THE SHARES OR IN
ANTICIPATION OF, IN CONNECTION WITH, OR TO FACILITATE, A DISTRIBUTION OF ITS
SECURITIES, A SELF TENDER OFFER OR A THIRD-PARTY TENDER OFFER;


(C)           COUNTERPARTY IS IN COMPLIANCE WITH ITS REPORTING OBLIGATIONS UNDER
THE EXCHANGE ACT AND ITS MOST RECENT ANNUAL REPORT ON FORM 10-K, TOGETHER WITH
ALL REPORTS SUBSEQUENTLY FILED BY IT PURSUANT TO THE EXCHANGE ACT, TAKEN
TOGETHER AND AS AMENDED AND SUPPLEMENTED TO THE DATE OF THIS REPRESENTATION, DO
NOT, AS OF THEIR RESPECTIVE FILING DATES, CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES IN
WHICH THEY WERE MADE, NOT MISLEADING;


(D)           WITH RESPECT TO THE FIRST TRANSACTION UNDER THIS MASTER
CONFIRMATION, THE COUNTERPARTY’S BOARD OF DIRECTORS HAS APPROVED THE TRANSACTION
AND COUNTERPARTY SHALL DISCLOSE SUCH TRANSACTION PROGRAM TO THE PUBLIC ON OR
PRIOR TO THE MORNING AFTER THE TRADE DATE AND WITH RESPECT TO OTHER
TRANSACTIONS, SUCH TRANSACTIONS ARE BEING ENTERED INTO PURSUANT TO PUBLICLY
DISCLOSED SHARE BUY-BACK PROGRAMS AND COUNTERPARTY’S BOARD OF DIRECTORS HAS
APPROVED SUCH PROGRAMS;


(E)           NOTWITHSTANDING THE GENERALITY OF SECTION 13.1 OF THE EQUITY
DEFINITIONS, GS&CO. IS NOT MAKING ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT
TO THE TREATMENT OF ANY TRANSACTION UNDER FASB STATEMENTS 149 OR 150, EITF 00-19
(OR ANY SUCCESSOR ISSUE STATEMENTS) OR UNDER FASB’S LIABILITIES & EQUITY
PROJECT;


(F)            IT WILL NOT TAKE ANY ACTION OR REFRAIN FROM TAKING ANY ACTION
THAT WOULD LIMIT OR IN ANY WAY ADVERSELY AFFECT GS&CO.’S RIGHTS UNDER THE
AGREEMENT;


(G)           IT HAS NOT, AND DURING ANY VALUATION PERIOD (AS EXTENDED PURSUANT
TO THE PROVISIONS OF SECTION 6 AND “VALUATION PERIOD” HEREIN) WILL NOT, ENTER
INTO AGREEMENTS SIMILAR TO THE TRANSACTIONS DESCRIBED HEREIN WHERE THE VALUATION
PERIOD IN SUCH OTHER TRANSACTION WILL OVERLAP AT ANY TIME (INCLUDING AS A RESULT
OF EXTENSIONS IN SUCH VALUATION PERIOD AS PROVIDED IN THE RELEVANT AGREEMENTS)
WITH ANY VALUATION PERIOD (AS EXTENDED PURSUANT TO THE PROVISIONS OF SECTION 6
AND “VALUATION PERIOD” HEREIN) UNDER THIS MASTER CONFIRMATION.  IN THE EVENT
THAT THE VALUATION PERIOD IN ANY OTHER SIMILAR TRANSACTION OVERLAPS WITH ANY
VALUATION PERIOD UNDER THIS MASTER CONFIRMATION AS A RESULT OF ANY EXTENSION
MADE PURSUANT TO THE PROVISIONS OF SECTION 6 AND “VALUATION PERIOD” HEREIN,
COUNTERPARTY SHALL PROMPTLY AMEND SUCH TRANSACTION TO AVOID ANY SUCH OVERLAP;


(H)           DURING THE VALUATION PERIOD (AS EXTENDED OR SUSPENDED PURSUANT TO
THE PROVISIONS OF SECTION 6 AND “VALUATION PERIOD” HEREIN) THE SHARES OR
SECURITIES THAT ARE CONVERTIBLE INTO, OR EXCHANGEABLE OR EXERCISABLE FOR SHARES
ARE NOT SUBJECT TO A “RESTRICTED PERIOD” AS SUCH TERM IS DEFINED IN REGULATION M
PROMULGATED UNDER THE EXCHANGE ACT (“REGULATION M”), PROVIDED THAT TO THE EXTENT
COUNTERPARTY HAS NOTIFIED GS&CO. OF SUCH EVENT PURSUANT TO SECTION 6(A), GS&CO.
SHALL NOT HAVE THE RIGHT TO DECLARE AN EVENT OF DEFAULT UNDER THE AGREEMENT FOR
SUCH EVENT; AND


(I)            IT SHALL REPORT EACH TRANSACTION AS REQUIRED UNDER REGULATION S-K
AND/OR REGULATION S-B UNDER THE EXCHANGE ACT, AS APPLICABLE.


6.             SUSPENSION OF VALUATION PERIOD


(A)           IF COUNTERPARTY CONCLUDES THAT IT WILL BE ENGAGED IN A
DISTRIBUTION OF THE SHARES FOR PURPOSES OF REGULATION M, COUNTERPARTY AGREES
THAT IT WILL, ON ONE SCHEDULED TRADING DAY’S WRITTEN NOTICE, DIRECT GS&CO. NOT
TO PURCHASE SHARES IN CONNECTION WITH HEDGING ANY TRANSACTION DURING THE
“RESTRICTED PERIOD” (AS DEFINED IN REGULATION M).  IF ON ANY SCHEDULED TRADING
DAY COUNTERPARTY DELIVERS WRITTEN NOTICE (AND CONFIRMS BY TELEPHONE) BY 8:30
A.M. NEW YORK TIME (THE “NOTIFICATION TIME”) THEN SUCH NOTICE SHALL BE EFFECTIVE
TO SUSPEND THE VALUATION PERIOD  AS OF SUCH NOTIFICATION TIME.  IN THE EVENT
THAT COUNTERPARTY DELIVERS NOTICE AND/OR CONFIRMS BY TELEPHONE AFTER THE
NOTIFICATION TIME, THEN THE VALUATION PERIOD SHALL BE SUSPENDED EFFECTIVE AS OF
8:30 A.M. NEW YORK TIME ON THE FOLLOWING SCHEDULED TRADING DAY OR AS OTHERWISE
REQUIRED BY LAW OR AGREED BETWEEN COUNTERPARTY AND GS&CO.  THE VALUATION PERIOD
SHALL BE SUSPENDED AND THE VALUATION DATE EXTENDED FOR EACH SCHEDULED TRADING
DAY IN SUCH RESTRICTED PERIOD.

9


--------------------------------------------------------------------------------





(B)           IN THE EVENT THAT GS&CO. CONCLUDES, IN ITS SOLE DISCRETION, THAT
IT IS APPROPRIATE WITH RESPECT TO ANY LEGAL, REGULATORY OR SELF-REGULATORY
REQUIREMENTS OR RELATED POLICIES AND PROCEDURES (WHETHER OR NOT SUCH
REQUIREMENTS, POLICIES OR PROCEDURES ARE IMPOSED BY LAW OR HAVE BEEN VOLUNTARILY
ADOPTED BY GS&CO.), FOR IT TO REFRAIN FROM PURCHASING SHARES ON ANY SCHEDULED
TRADING DAY DURING THE VALUATION PERIOD, GS&CO. MAY BY WRITTEN NOTICE TO
COUNTERPARTY ELECT TO SUSPEND THE VALUATION PERIOD  FOR SUCH NUMBER OF SCHEDULED
TRADING DAYS AS IS SPECIFIED IN THE NOTICE.  THE NOTICE SHALL NOT SPECIFY, AND
GS&CO. SHALL NOT OTHERWISE COMMUNICATE TO COUNTERPARTY, THE REASON FOR GS&CO.’S
ELECTION TO SUSPEND THE VALUATION PERIOD.  THE VALUATION PERIOD SHALL BE
SUSPENDED AND THE VALUATION DATE EXTENDED FOR EACH SCHEDULED TRADING DAY
OCCURRING DURING ANY SUCH SUSPENSION.


(C)           ON ONE OCCASION AND UPON WRITTEN NOTICE TO GS&CO. PRIOR TO 8:30
A.M. NEW YORK TIME ON ANY SCHEDULED TRADING DAY DURING THE VALUATION PERIOD,
COUNTERPARTY MAY ELECT TO SUSPEND THE VALUATION PERIOD FOR SUCH NUMBER OF
SCHEDULED TRADING DAYS AS IS SPECIFIED IN THE NOTICE UP TO A MAXIMUM OF 60
CALENDAR DAYS.  THE NOTICE SHALL NOT SPECIFY, AND COUNTERPARTY SHALL NOT
OTHERWISE COMMUNICATE TO GS&CO., THE REASON FOR COUNTERPARTY’S ELECTION TO
SUSPEND THE VALUATION PERIOD.  THE VALUATION PERIOD SHALL BE SUSPENDED AND THE
VALUATION DATE EXTENDED FOR EACH SCHEDULED TRADING DAY OCCURRING DURING ANY SUCH
SUSPENSION.


(D)           IN THE EVENT THAT THE VALUATION PERIOD IS SUSPENDED PURSUANT TO
SECTIONS 5(A),(B) OR (C) ABOVE DURING THE REGULAR TRADING SESSION ON THE
EXCHANGE THEN THE CALCULATION AGENT IN ITS SOLE DISCRETION SHALL, IN CALCULATING
THE FORWARD CASH SETTLEMENT AMOUNT, EXTEND THE VALUATION PERIOD AND MAKE
ADJUSTMENTS TO THE WEIGHTING OF EACH RELEVANT PRICE FOR PURPOSES OF DETERMINING
THE SETTLEMENT PRICE, WITH SUCH ADJUSTMENTS BASED ON, AMONG OTHER FACTORS, THE
DURATION OF ANY SUCH SUSPENSION AND THE VOLUME, HISTORICAL TRADING PATTERNS AND
PRICE OF THE SHARES.


7.             COUNTERPARTY PURCHASES.  COUNTERPARTY REPRESENTS, WARRANTS AND
COVENANTS TO GS&CO. THAT FOR EACH TRANSACTION:


(A)           COUNTERPARTY (OR ANY “AFFILIATED PURCHASER” AS DEFINED IN RULE
10B-18 UNDER THE EXCHANGE ACT (“RULE 10B-18”)) SHALL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF GS&CO., PURCHASE ANY SHARES, LISTED CONTRACTS ON THE SHARES
OR SECURITIES THAT ARE CONVERTIBLE INTO, OR EXCHANGEABLE OR EXERCISABLE FOR
SHARES (INCLUDING, WITHOUT LIMITATION, ANY RULE 10B-18 PURCHASES OF BLOCKS (AS
DEFINED IN RULE 10B-18)) DURING ANY VALUATION PERIOD  (AS EXTENDED PURSUANT TO
THE PROVISIONS OF SECTION 6 AND “VALUATION PERIOD” HEREIN), OTHER THAN PURCHASES
MADE DURING A SUSPENSION OF THE VALUATION PERIOD PURSUANT TO SECTION 6(C) ABOVE
IN CONNECTION WITH A TENDER OFFER SOLICITED BY COUNTERPARTY.  DURING THIS TIME,
ANY SUCH PURCHASES BY COUNTERPARTY SHALL BE MADE THROUGH GS&CO., OR IF NOT
THROUGH GS&CO., WITH THE PRIOR WRITTEN CONSENT OF GS&CO., AND IN COMPLIANCE WITH
RULE 10B-18 OR OTHERWISE IN A MANNER THAT COUNTERPARTY AND GS&CO. BELIEVE IS IN
COMPLIANCE WITH APPLICABLE REQUIREMENTS.  ANY SUCH PURCHASE BY COUNTERPARTY
SHALL BE DISREGARDED FOR PURPOSES OF DETERMINING THE FORWARD CASH SETTLEMENT
AMOUNT.  TO THE EXTENT THAT COUNTERPARTY MAKES ANY SUCH PURCHASE OTHER THAN
THROUGH GS&CO., OR OTHER THAN IN CONNECTION WITH ANY TRANSACTION, COUNTERPARTY
HEREBY REPRESENTS AND WARRANTS TO GS&CO. THAT (A) IT WILL NOT TAKE OTHER ACTION
THAT WOULD OR COULD CAUSE GS&CO.’S PURCHASES OF THE SHARES DURING THE VALUATION
PERIOD NOT TO COMPLY WITH RULE 10B-18 AND (B) ANY SUCH PURCHASES WILL NOT
OTHERWISE CONSTITUTE A VIOLATION OF SECTION 9(A) OR RULE 10(B) OF THE EXCHANGE
ACT.  THIS SUBPARAGRAPH (A) SHALL NOT RESTRICT ANY PURCHASES BY COUNTERPARTY OF
SHARES EFFECTED DURING ANY SUSPENSION OF ANY VALUATION PERIOD IN ACCORDANCE WITH
SECTION 6 HEREIN AND ANY PURCHASES DURING SUCH SUSPENSION SHALL BE DISREGARDED
IN CALCULATING THE FORWARD CASH SETTLEMENT AMOUNT; AND


(B)           COUNTERPARTY IS ENTERING INTO THIS MASTER CONFIRMATION AND EACH
TRANSACTION HEREUNDER IN GOOD FAITH AND NOT AS PART OF A PLAN OR SCHEME TO EVADE
THE PROHIBITIONS OF RULE 10B5-1 UNDER THE EXCHANGE ACT (“RULE 10B5-1”).  IT IS
THE INTENT OF THE PARTIES THAT EACH TRANSACTION ENTERED INTO UNDER THIS MASTER
CONFIRMATION COMPLY WITH THE REQUIREMENTS OF RULE 10B5-1(C)(1)(I)(A) AND (B) AND
EACH TRANSACTION ENTERED INTO UNDER THIS MASTER CONFIRMATION SHALL BE
INTERPRETED TO COMPLY WITH THE REQUIREMENTS OF RULE 10B5-1(C).  COUNTERPARTY
WILL NOT SEEK TO CONTROL OR INFLUENCE GS&CO. TO MAKE “PURCHASES OR SALES”
(WITHIN THE MEANING OF RULE 10B5-1(C)(1)(I)(B)(3)) UNDER ANY TRANSACTION ENTERED
INTO UNDER THIS MASTER CONFIRMATION, INCLUDING, WITHOUT LIMITATION, GS&CO.’S
DECISION TO ENTER INTO ANY HEDGING TRANSACTIONS.  COUNTERPARTY REPRESENTS AND
WARRANTS THAT IT HAS CONSULTED WITH ITS OWN ADVISORS AS TO THE LEGAL ASPECTS OF
ITS ADOPTION AND IMPLEMENTATION OF THIS MASTER CONFIRMATION AND EACH
SUPPLEMENTAL CONFIRMATION UNDER RULE 10B5-1.

10


--------------------------------------------------------------------------------





8.             ADDITIONAL TERMINATION EVENTS.  ADDITIONAL TERMINATION EVENT WILL
APPLY.  THE FOLLOWING WILL CONSTITUTE ADDITIONAL TERMINATION EVENTS, IN EACH
CASE WITH COUNTERPARTY AS THE SOLE AFFECTED PARTY:


(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE EQUITY
DEFINITIONS, THE OCCURRENCE OF A NATIONALIZATION, INSOLVENCY OR A DELISTING (IN
EACH CASE EFFECTIVE ON THE ANNOUNCEMENT DATE AS DETERMINED BY THE CALCULATION
AGENT);


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE EQUITY
DEFINITIONS, THE OCCURRENCE OF A MERGER EVENT (EFFECTIVE ON THE MERGER DATE) OR
A TENDER OFFER (EFFECTIVE ON THE TENDER OFFER DATE) IN RESPECT OF WHICH ANY
OTHER CONSIDERATION RECEIVED FOR THE SHARES DOES NOT CONSIST OF CASH.  FOR THE
AVOIDANCE OF DOUBT, IN THE EVENT THAT ANY PORTION OF THE CONSIDERATION RECEIVED
FOR THE SHARES CONSISTS OF CASH OR NEW SHARES, THIS ADDITIONAL TERMINATION EVENT
SHALL ONLY APPLY WITH RESPECT TO ALL OR ANY TRANSACTION(S) (OR PORTIONS THEREOF)
REMAINING AFTER GIVING EFFECT TO THE PROVISIONS IN “CONSEQUENCES OF MERGER
EVENTS” OR “CONSEQUENCES OF TENDER OFFERS”, AS THE CASE MAY BE, ABOVE; OR


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE EQUITY
DEFINITIONS, A DAY WHICH IS FIVE BUSINESS DAYS PRIOR THE RELATED RECORD DATE FOR
ANY EXTRAORDINARY DIVIDEND DECLARED BY THE ISSUER.  NOTWITHSTANDING ANYTHING IN
THE AGREEMENT, ANY SUBSEQUENT NOTICE OF AN EARLY TERMINATION DATE UNDER 6(B)(I)
OF THE AGREEMENT FOR AN ADDITIONAL TERMINATION EVENT DECLARED PURSUANT TO THIS
SECTION 8(C) SHALL DESIGNATE THE DATE OF THE OCCURRENCE OF THIS ADDITIONAL
TERMINATION EVENT AS THE EARLY TERMINATION DATE AND ANY VALUATIONS MADE PURSUANT
TO 6(E) OF THE AGREEMENT SHALL BE MADE AS OF SUCH DATE.


9.             AUTOMATIC TERMINATION PROVISIONS.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN SECTION 6 OF THE AGREEMENT:


(A)     AN ADDITIONAL TERMINATION EVENT WITH COUNTERPARTY AS THE SOLE AFFECTED
PARTY WILL AUTOMATICALLY OCCUR WITHOUT ANY NOTICE OR ACTION BY GS&CO. OR
COUNTERPARTY IF THE PRICE OF THE SHARES ON THE EXCHANGE AT ANY TIME FALLS BELOW
THE TERMINATION PRICE (AS SPECIFIED IN THE RELATED SUPPLEMENTAL CONFIRMATION)
PROVIDED THAT (FOR THE AVOIDANCE OF DOUBT ONLY) SUCH ADDITIONAL TERMINATION
EVENT SHALL BE AN ADDITIONAL TERMINATION EVENT ONLY WITH RESPECT TO THE
TRANSACTION DOCUMENTED IN SUCH RELATED SUPPLEMENTAL CONFIRMATION.  THE EXCHANGE
BUSINESS DAY THAT THE PRICE OF THE SHARES ON THE EXCHANGE AT ANY TIME FALLS
BELOW THE TERMINATION PRICE WILL BE THE “EARLY TERMINATION DATE” FOR PURPOSES OF
THE AGREEMENT.


(B)          NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 6(D) OF THE
AGREEMENT, FOLLOWING THE OCCURRENCE OF SUCH AN ADDITIONAL TERMINATION EVENT,
GS&CO. WILL NOTIFY COUNTERPARTY OF THE AMOUNT OWING UNDER SECTION 6(E) OF THE
AGREEMENT WITHIN A COMMERCIALLY REASONABLE TIME PERIOD (WITH SUCH PERIOD BASED
UPON THE AMOUNT OF TIME, DETERMINED BY GS&CO. (OR ANY OF ITS AFFILIATES) IN ITS
SOLE DISCRETION, THAT IT WOULD TAKE TO UNWIND ANY OF ITS HEDGE POSITION(S)
RELATED TO THE TRANSACTION IN A COMMERCIALLY REASONABLE MANNER BASED ON RELEVANT
MARKET INDICIA).  FOR PURPOSES OF THE “NET SHARE SETTLEMENT UPON EARLY
TERMINATION” PROVISIONS HEREIN, (I) THE DATE THAT SUCH NOTICE IS EFFECTIVE (THE
“NOTICE DATE”) SHALL CONSTITUTE THE “NET SHARE VALUATION DATE”, (II) THE
EXCHANGE BUSINESS DAY IMMEDIATELY FOLLOWING THE NOTICE DATE SHALL BE THE NET
SHARE SETTLEMENT DATE AND (III) ALL REFERENCES TO THE FORWARD CASH SETTLEMENT
AMOUNT IN ANNEX B HERETO SHALL BE DEEMED TO BE THE EARLY TERMINATION AMOUNT.


10.          SPECIAL PROVISIONS FOR MERGER EVENTS.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY HEREIN OR IN THE EQUITY DEFINITIONS, TO THE EXTENT THAT AN
ANNOUNCEMENT DATE FOR A POTENTIAL MERGER TRANSACTION OCCURS DURING ANY VALUATION
PERIOD:


(A)           PROMPTLY AFTER REQUEST FROM GS&CO., COUNTERPARTY SHALL PROVIDE
GS&CO. WITH WRITTEN NOTICE SPECIFYING (I) COUNTERPARTY’S AVERAGE DAILY RULE
10B-18 PURCHASES (AS DEFINED IN RULE 10B-18) DURING THE THREE FULL CALENDAR
MONTHS IMMEDIATELY PRECEDING THE ANNOUNCEMENT DATE THAT WERE NOT EFFECTED
THROUGH GS&CO. OR ITS AFFILIATES AND (II) THE NUMBER OF SHARES PURCHASED
PURSUANT TO THE PROVISO IN RULE 10B-18(B)(4) UNDER THE EXCHANGE ACT FOR THE
THREE FULL CALENDAR MONTHS PRECEDING THE ANNOUNCEMENT DATE.  SUCH WRITTEN NOTICE
SHALL BE DEEMED TO BE A CERTIFICATION BY COUNTERPARTY TO GS&CO. THAT SUCH
INFORMATION IS TRUE AND CORRECT.  COUNTERPARTY UNDERSTANDS THAT GS&CO. WILL USE
THIS INFORMATION IN CALCULATING THE TRADING VOLUME FOR PURPOSES OF RULE 10B-18;
AND

11


--------------------------------------------------------------------------------





(B)           GS&CO. IN ITS SOLE DISCRETION MAY (I) MAKE ADJUSTMENTS TO THE
TERMS OF ANY TRANSACTION, INCLUDING, WITHOUT LIMITATION, THE VALUATION DATE, THE
COUNTERPARTY ADDITIONAL PAYMENT AMOUNT AND THE NUMBER OF SHARES TO ACCOUNT FOR
THE NUMBER OF SHARES THAT COULD BE PURCHASED ON EACH DAY DURING THE VALUATION
PERIOD IN COMPLIANCE WITH RULE 10B-18 FOLLOWING THE ANNOUNCEMENT DATE OR (II)
TREAT THE OCCURRENCE OF THE ANNOUNCEMENT DATE AS AN ADDITIONAL TERMINATION EVENT
WITH COUNTERPARTY AS THE SOLE AFFECTED PARTY.


“MERGER TRANSACTION” MEANS ANY MERGER, ACQUISITION OR SIMILAR TRANSACTION
INVOLVING A RECAPITALIZATION AS CONTEMPLATED BY RULE 10B-18(A)(13)(IV) UNDER THE
EXCHANGE ACT.


11.           SPECIAL CALCULATION AND SETTLEMENT FOLLOWING EARLY TERMINATION AND
EXTRAORDINARY EVENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS MASTER
CONFIRMATION OR ANY SUPPLEMENTAL CONFIRMATION HEREUNDER, IN THE EVENT THAT AN
EXTRAORDINARY EVENT UNDER ARTICLE 12 OF THE EQUITY DEFINITIONS OCCURS OR AN
EARLY TERMINATION DATE OCCURS OR IS DESIGNATED WITH RESPECT TO ANY TRANSACTION
(EACH AN “AFFECTED TRANSACTION”), THEN:


(A)           GS&CO.AND COUNTERPARTY MAY AGREE TO HAVE COUNTERPARTY DELIVER THE
NUMBER OF EARLY SETTLEMENT SHARES TO GS&CO. ON THE DATE THAT NOTICE DESIGNATING
SUCH EVENT IS EFFECTIVE AND EITHER GS&CO. SHALL PAY TO COUNTERPARTY THE SPECIAL
TERMINATION AMOUNT, IF POSITIVE, OR COUNTERPARTY SHALL PAY TO GS&CO. THE
ABSOLUTE VALUE OF THE SPECIAL TERMINATION AMOUNT, IF NEGATIVE.  TO THE EXTENT
THAT COUNTERPARTY ELECTS TO DELIVER SHARES TO GS&CO. ACCOMPANIED BY AN EFFECTIVE
REGISTRATION STATEMENT (SATISFACTORY TO GS&CO. IN ITS SOLE DISCRETION) COVERING
SUCH SHARES, COUNTERPARTY MUST BE IN COMPLIANCE WITH THE CONDITIONS SPECIFIED IN
(III) THOUGH (IX) IN ANNEX B HERETO AT THE TIME OF SUCH DELIVERY.  IF
COUNTERPARTY ELECTS TO DELIVER UNREGISTERED SHARES (AS DEFINED IN ANNEX B) TO
GS&CO., COUNTERPARTY AND GS&CO. WILL NEGOTIATE IN GOOD FAITH ON ACCEPTABLE
PROCEDURES AND DOCUMENTATION RELATING TO THE SALE OF SUCH UNREGISTERED SHARES. 
COUNTERPARTY AND GS&CO. AGREE THAT THE PAYMENT OF THE SPECIAL TERMINATION AMOUNT
AND THE DELIVERY OF THE NUMBER OF EARLY SETTLEMENT SHARES SATISFIES IN FULL ANY
OBLIGATION OF A PARTY TO MAKE ANY PAYMENTS PURSUANT TO SECTION 6(E) OF THE
AGREEMENT OR ARTICLE 12 OF THE EQUITY DEFINITIONS, AS THE CASE MAY BE.


“NUMBER OF EARLY SETTLEMENT SHARES” MEANS WITH RESPECT TO EACH AFFECTED
TRANSACTION UNDER THIS MASTER CONFIRMATION AND FOR ANY DATE OF DETERMINATION, A
NUMBER OF SHARES EQUAL TO (I) THE RELATED NUMBER OF SHARES MINUS (II) THE
PRODUCT OF (Y) THE RELATED NUMBER OF SHARES MULTIPLIED BY THE QUOTIENT OF (A)
THE NUMBER OF EXCHANGE BUSINESS DAYS THAT HAVE ACTUALLY OCCURRED IN THE
VALUATION PERIOD PRIOR TO SUCH DATE OF DETERMINATION DIVIDED BY (B) THE NUMBER
OF SCHEDULED TRADING DAYS IN THE VALUATION PERIOD AS OF THE TRADE DATE.


12.           “SPECIAL TERMINATION AMOUNT” MEANS THE SUM OF (A) THE PRODUCT OF
(I) THE NUMBER OF EARLY SETTLEMENT SHARES MULTIPLIED BY (II) A PER SHARE PRICE
(THE “EARLY TERMINATION PRICE”) DETERMINED BY GS&CO. IN A GOOD FAITH AND
COMMERCIALLY REASONABLE MANNER BASED ON RELEVANT MARKET INDICIA, INCLUDING
GS&CO.’S FUNDING COSTS ASSOCIATED WITH EARLY SETTLEMENT SHARES AND COSTS
INCURRED OR ESTIMATED TO BE INCURRED BY GS&CO. IN CONNECTION WITH THE PURCHASE
AND SALE OF SHARES IN ORDER TO CLOSE OUT GS&CO.’S OR ANY OF ITS AFFILIATES’
HEDGE POSITIONS WITH RESPECT TO EACH AFFECTED TRANSACTION AND, IN THE EVENT THAT
COUNTERPARTY DELIVERS UNREGISTERED SHARES TO GS&CO., WHETHER GS&CO. AND
COUNTERPARTY HAVE AGREED ON ACCEPTABLE PROCEDURES AND DOCUMENTATION RELATING TO
SUCH UNREGISTERED SHARES AS DESCRIBED ABOVE AND (B) ANY AMOUNT OWING UNDER
SECTION 6(E) OF THE AGREEMENT OR PURSUANT TO ARTICLE 12 OF THE EQUITY
DEFINITIONS, AS THE CASE MAY BE, (IN EACH CASE WITHOUT DUPLICATING ANY AMOUNTS
CALCULATED UNDER CLAUSE (A) ABOVE) BY GS&CO. TO COUNTERPARTY (EXPRESSED AS A
POSITIVE NUMBER) OR BY COUNTERPARTY TO GS&CO. (EXPRESSED AS A NEGATIVE NUMBER). 
FOR THE AVOIDANCE OF DOUBT, CLAUSE (B) ABOVE INCLUDES AMOUNTS DUE IN RESPECT OF
THE PORTION OF THE TRANSACTION EQUAL TO THE NUMBER OF SHARES MINUS THE NUMBER OF
EARLY SETTLEMENT SHARES;


(A)           GS&CO.AND COUNTERPARTY MAY AGREE TO PERMIT GS&CO. TO ACCELERATE
THE VALUATION DATE IN ITS GOOD FAITH COMMERCIALLY REASONABLE DISCRETION AND MAKE
ADJUSTMENTS TO THE NUMBER OF DAILY REFERENCE SHARES AND THE WEIGHTING OF EACH
RELEVANT PRICE FOR PURPOSES OF DETERMINING THE SETTLEMENT PRICE, WITH SUCH
ADJUSTMENTS BASED ON, AMONG OTHER THINGS, THE SHORTENED DURATION OF THE
VALUATION PERIOD AND THE NUMBER OF EARLY SETTLEMENT SHARES THEN OUTSTANDING AS
OF SUCH DATE OF DETERMINATION; OR


(B)           COUNTERPARTY MAY REQUEST THAT GS&CO. SUBMIT TO COUNTERPARTY A
PROPOSED RISK OFFER PRICE PER SHARE FOR THE NUMBER OF EARLY SETTLEMENT SHARES AS
OF THE DATE OF SUCH REQUEST.  IN THE EVENT COUNTERPARTY AGREES WITH THE TERMS OF
SUCH PROPOSED RISK OFFER PRICE, GS&CO. SHALL DETERMINE THE AMOUNT DUE UPON THE

12


--------------------------------------------------------------------------------





OCCURRENCE OR DESIGNATION OF AN EARLY TERMINATION DATE OR UPON THE OCCURRENCE OF
AN EVENT UNDER ARTICLE 12 OF THE EQUITY DEFINITIONS IN ACCORDANCE WITH THE
METHOD SET FORTH IN “SPECIAL TERMINATION AMOUNT” HEREIN; PROVIDED THAT FOR
PURPOSES OF SUCH CALCULATION, THE “EARLY TERMINATION PRICE” SHALL EQUAL (I) THE
PROPOSED RISK OFFER PRICE ACCEPTED BY COUNTERPARTY MINUS (II) THE FORWARD PRICE.


TO THE EXTENT GS&CO. AND COUNTERPARTY ARE UNABLE TO AGREE ON SUCH METHOD OF
DETERMINATION WITH RESPECT TO AN AFFECTED TRANSACTION PURSUANT TO CLAUSES (A),
(B), OR (C) ABOVE, GS&CO. AND COUNTERPARTY AGREE TO USE SECTION 6(E) OF THE
AGREEMENT OR ARTICLE 12 OF THE EQUITY DEFINITIONS AS THE METHOD FOR CALCULATING
ANY AMOUNTS OWED BY EITHER PARTY IN THE EVENT AN EARLY TERMINATION DATE OCCURS
OR IS DESIGNATED OR AN EXTRAORDINARY EVENT UNDER ARTICLE 12 OF THE EQUITY
DEFINITIONS OCCURS.


13.   ACKNOWLEDGMENTS.  THE PARTIES HERETO INTEND FOR:


(A)           EACH TRANSACTION TO BE A “SECURITIES CONTRACT” AS DEFINED IN
SECTION 741(7) OF THE U.S. BANKRUPTCY CODE (TITLE 11 OF THE UNITED STATES CODE)
(THE “BANKRUPTCY CODE”), A “SWAP AGREEMENT” AS DEFINED IN SECTION 101(53B) OF
THE BANKRUPTCY CODE, OR A “FORWARD CONTRACT” AS DEFINED IN SECTION 101(25) OF
THE BANKRUPTCY CODE, AND THE PARTIES HERETO TO BE ENTITLED TO THE PROTECTIONS
AFFORDED BY, AMONG OTHER SECTIONS, SECTIONS 362(B)(6), 362(B)(17), 555, 556, AND
560 OF THE BANKRUPTCY CODE;


(B)           A PARTY’S RIGHT TO LIQUIDATE OR TERMINATE ANY TRANSACTION, NET OUT
OR OFFSET TERMINATION VALUES OF PAYMENT AMOUNTS, AND TO EXERCISE ANY OTHER
REMEDIES UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT UNDER THE AGREEMENT WITH
RESPECT TO THE OTHER PARTY TO CONSTITUTE A “CONTRACTUAL RIGHT” (AS DEFINED IN
THE BANKRUPTCY CODE);


(C)           ANY CASH, SECURITIES OR OTHER PROPERTY TRANSFERRED AS PERFORMANCE
ASSURANCE, CREDIT SUPPORT OR COLLATERAL WITH RESPECT TO EACH TRANSACTION TO
CONSTITUTE “MARGIN PAYMENTS” (AS DEFINED IN THE BANKRUPTCY CODE); AND


(D)           ALL PAYMENTS FOR, UNDER OR IN CONNECTION WITH EACH TRANSACTION,
ALL PAYMENTS FOR THE SHARES AND THE TRANSFER OF SUCH SHARES TO CONSTITUTE
“SETTLEMENT PAYMENTS” AND “TRANSFERS” (AS DEFINED IN THE BANKRUPTCY CODE).


14.           CALCULATIONS ON EARLY TERMINATION AND SET-OFF.


(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE AGREEMENT
(INCLUDING THE AMENDMENT PURSUANT TO SECTION 13(B) BELOW) OR THE EQUITY
DEFINITIONS, THE CALCULATION OF ANY SETTLEMENT AMOUNTS, UNPAID AMOUNTS AND
AMOUNTS OWED IN RESPECT OF CANCELLED TRANSACTIONS UNDER ARTICLE 12 OF THE EQUITY
DEFINITIONS SHALL BE CALCULATED SEPARATELY FOR (A) ALL TERMINATED TRANSACTIONS
(IT BEING UNDERSTOOD THAT SUCH TERM FOR THE PURPOSES OF THIS PARAGRAPH INCLUDES
CANCELLED TRANSACTIONS UNDER ARTICLE 12 OF THE EQUITY DEFINITIONS) IN THE SHARES
OF THE ISSUER THAT QUALIFY AS EQUITY UNDER APPLICABLE ACCOUNTING RULES
(COLLECTIVELY, THE “EQUITY SHARES”) AS DETERMINED BY THE CALCULATION AGENT AND
(B) ALL OTHER TERMINATED TRANSACTIONS UNDER THE AGREEMENT INCLUDING, WITHOUT
LIMITATION, TRANSACTIONS IN SHARES OTHER THAN THOSE OF THE ISSUER (COLLECTIVELY,
THE “OTHER SHARES”) AND THE NETTING AND SET-OFF PROVISIONS OF THE AGREEMENT
SHALL ONLY OPERATE TO PROVIDE NETTING AND SET-OFF (I) AMONG TERMINATED
TRANSACTIONS IN THE EQUITY SHARES AND (II) AMONG TERMINATED TRANSACTIONS IN THE
OTHER SHARES.  IN NO EVENT SHALL THE NETTING AND SET-OFF PROVISIONS OF THE
AGREEMENT OPERATE TO PERMIT NETTING AND SET-OFF BETWEEN TERMINATED TRANSACTIONS
IN THE EQUITY SHARES AND TERMINATED TRANSACTIONS IN THE OTHER SHARES.


(B)           THE PARTIES AGREE TO AMEND SECTION 6 OF THE AGREEMENT BY ADDING A
NEW SECTION 6(F) THERETO AS FOLLOWS:

“(f)  Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y
(whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office

13


--------------------------------------------------------------------------------




of the obligation) against any obligation of Y owed to X (whether or not matured
or contingent and whether or not arising under the Agreement, and regardless of
the currency, place of payment or booking office of the obligation).  Y will
give notice to the other party of any set-off effected under this Section 6(f).

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.  If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained.  Nothing in this Section 6(f) shall be
effective to create a charge or other security interest.  This Section 6(f)
shall be without prejudice and in addition to any right of set-off, combination
of accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”


15.           PAYMENT DATE UPON EARLY TERMINATION.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN SECTION 6(D)(II) OF THE AGREEMENT, ALL AMOUNTS CALCULATED AS
BEING DUE IN RESPECT OF AN EARLY TERMINATION DATE UNDER SECTION 6(E) OF THE
AGREEMENT WILL BE PAYABLE ON THE DAY THAT NOTICE OF THE AMOUNT PAYABLE IS
EFFECTIVE (SUBJECT TO ANY EXTENSION AS A RESULT OF COUNTERPARTY’S ELECTION TO
HAVE EITHER PARTY NET SHARE SETTLE ANY PAYMENT DUE BY SUCH PARTY PURSUANT “NET
SHARE SETTLEMENT UPON EARLY TERMINATION” HEREIN).


16.           GOVERNING LAW.  THE AGREEMENT, THIS MASTER CONFIRMATION AND EACH
SUPPLEMENTAL CONFIRMATION AND ALL MATTERS ARISING IN CONNECTION WITH THE
AGREEMENT, THIS MASTER CONFIRMATION AND EACH SUPPLEMENTAL CONFIRMATION SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE
OF NEW YORK WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE.


17.           OFFICES.


(A)           THE OFFICE OF GS&CO. FOR EACH TRANSACTION IS:  ONE NEW YORK PLAZA,
NEW YORK, NEW YORK 10004.


(B)           THE OFFICE OF COUNTERPARTY FOR EACH TRANSACTION IS:  E.I. DU PONT
DE NEMOURS AND COMPANY, 1007 MARKET STREET, WILMINGTON, DELAWARE 19898.


18.          ARBITRATION.


(A)           ALL PARTIES TO THIS CONFIRMATION ARE GIVING UP THE RIGHT TO SUE
EACH OTHER IN COURT, INCLUDING THE RIGHT TO A TRIAL BY JURY, EXCEPT AS PROVIDED
BY THE RULES OF THE ARBITRATION FORUM IN WHICH A CLAIM IS FILED.


(B)           ARBITRATION AWARDS ARE GENERALLY FINAL AND BINDING; A PARTY’S
ABILITY TO HAVE A COURT REVERSE OR MODIFY AN ARBITRATION AWARD IS VERY LIMITED.


(C)           THE ABILITY OF THE PARTIES TO OBTAIN DOCUMENTS, WITNESS STATEMENTS
AND OTHER DISCOVERY IS GENERALLY MORE LIMITED IN ARBITRATION THAN IN COURT
PROCEEDINGS.


(D)           THE ARBITRATORS DO NOT HAVE TO EXPLAIN THE REASON(S) FOR THEIR
AWARD.


(E)           THE PANEL OF ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF
ARBITRATORS WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, UNLESS
COUNTERPARTY IS A MEMBER OF THE ORGANIZATION SPONSORING THE ARBITRATION
FACILITY, IN WHICH CASE ALL ARBITRATORS MAY BE AFFILIATED WITH THE SECURITIES
INDUSTRY.

14


--------------------------------------------------------------------------------





(F)            THE RULES OF SOME ARBITRATION FORUMS MAY IMPOSE TIME LIMITS FOR
BRINGING A CLAIM IN ARBITRATION.  IN SOME CASES, A CLAIM THAT IS INELIGIBLE FOR
ARBITRATION MAY BE BROUGHT IN COURT.


(G)           THE RULES OF THE ARBITRATION FORUM IN WHICH THE CLAIM IS FILED,
AND ANY AMENDMENTS THERETO, SHALL BE INCORPORATED INTO THIS CONFIRMATION.


(H)           COUNTERPARTY AGREES THAT ANY AND ALL CONTROVERSIES THAT MAY ARISE
BETWEEN COUNTERPARTY AND GS & CO., INCLUDING, BUT NOT LIMITED TO, THOSE ARISING
OUT OF OR RELATING TO THE AGREEMENT OR ANY TRANSACTION HEREUNDER, SHALL BE
DETERMINED BY ARBITRATION CONDUCTED BEFORE THE NEW YORK STOCK EXCHANGE, INC.
(“NYSE”) OR NASD DISPUTE RESOLUTION (“NASD-DR”), OR, IF THE NYSE AND NASD-DR
DECLINE TO HEAR THE MATTER, BEFORE THE AMERICAN ARBITRATION ASSOCIATION, IN
ACCORDANCE WITH THEIR ARBITRATION RULES THEN IN FORCE.  THE AWARD OF THE
ARBITRATOR SHALL BE FINAL, AND JUDGMENT UPON THE AWARD RENDERED MAY BE ENTERED
IN ANY COURT, STATE OR FEDERAL, HAVING JURISDICTION.


(I)            NO PERSON SHALL BRING A PUTATIVE OR CERTIFIED CLASS ACTION TO
ARBITRATION, NOR SEEK TO ENFORCE ANY PRE-DISPUTE ARBITRATION AGREEMENT AGAINST
ANY PERSON WHO HAS INITIATED IN COURT A PUTATIVE CLASS ACTION OR WHO IS A MEMBER
OF A PUTATIVE CLASS WHO HAS NOT OPTED OUT OF THE CLASS WITH RESPECT TO ANY
CLAIMS ENCOMPASSED BY THE PUTATIVE CLASS ACTION UNTIL: (I) THE CLASS
CERTIFICATION IS DENIED; (II) THE CLASS IS DECERTIFIED; OR (III) COUNTERPARTY IS
EXCLUDED FROM THE CLASS BY THE COURT.


(J)            SUCH FORBEARANCE TO ENFORCE AN AGREEMENT TO ARBITRATE SHALL NOT
CONSTITUTE A WAIVER OF ANY RIGHTS UNDER THIS CONFIRMATION EXCEPT TO THE EXTENT
STATED HEREIN.


19.   COUNTERPARTY HEREBY AGREES (A) TO CHECK THIS MASTER CONFIRMATION CAREFULLY
AND IMMEDIATELY UPON RECEIPT SO THAT ERRORS OR DISCREPANCIES CAN BE PROMPTLY
IDENTIFIED AND RECTIFIED AND (B) TO CONFIRM THAT THE FOREGOING (IN THE EXACT
FORM PROVIDED BY GS&CO.) CORRECTLY SETS FORTH THE TERMS OF THE AGREEMENT BETWEEN
GS&CO. AND COUNTERPARTY WITH RESPECT TO ANY TRANSACTION, BY MANUALLY SIGNING
THIS MASTER CONFIRMATION OR THIS PAGE HEREOF AS EVIDENCE OF AGREEMENT TO SUCH
TERMS AND PROVIDING THE OTHER INFORMATION REQUESTED HEREIN AND IMMEDIATELY
RETURNING AN EXECUTED COPY TO EQUITY DERIVATIVES DOCUMENTATION DEPARTMENT,
FACSIMILE NO. 212-428-1980/83.

 

 

 

 

Yours sincerely,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Sharon Siebold

 

 

 

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

Agreed and Accepted By:

 

 

 

 

 

 

 

 

 

 

 

 

 

E.I. DU PONT DE NEMOURS AND COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ John P. Jessup

 

 

 

 

 

 

 

 

Name: John P. Jessup

 

 

 

 

 

 

 

Title: Vice President & Treasurer

 

 

 

 

 

 

15


--------------------------------------------------------------------------------


 

ANNEX A

SUPPLEMENTAL CONFIRMATION

To:

 

E.I. du Pont de Nemours and Company
1007 Market Street
Wilmington, Delaware 19898

 

 

 

From:

 

Goldman, Sachs & Co.

 

 

 

Subject:

 

Accelerated Share Repurchase Transaction — VWAP Pricing

 

 

 

Ref. No:

 

EN51KV000000000

 

 

 

Date:

 

October 24, 2005

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and E.I. du Pont de Nemours and Company (“Counterparty”) (together,
the “Contracting Parties”) on the Trade Date specified below.  This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

The definitions and provisions contained in the Master Confirmation specified
below are incorporated into this Supplemental Confirmation.  In the event of any
inconsistency between those definitions and provisions and this Supplemental
Confirmation, this Supplemental Confirmation will govern.

1.             This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of October 24, 2005 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time.  All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.             The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:

Trade Date:

 

October 24, 2005. In a related transaction Counterparty agreed to purchase a
number of Shares equal to the Number of Shares from GS&Co. on the Trade Date at
the Forward Price per Share.

 

 

 

Forward Price:

 

USD 39.62 per Share

 

 

 

Valuation Date:

 

July 27, 2006

 

 

 

Number of Shares:

 

75,719,334 Shares

 

 

 

Daily Reference Shares:

 

Initially 402,763; as may be adjusted pursuant to the terms of the Master
Confirmation.

 

 

 

Termination Price:

 

$10 per Share

 

 

 

Reserved Shares:

 

75,000,000 Shares

 

 

 

Counterparty Additional Payment Amount:

 

USD 25,485,340.21

3.             Counterparty represents and warrants to GS&Co. that neither it
(nor any “affiliated purchaser” as defined in Rule 10b-18 under the Exchange
Act) have made any purchases of blocks pursuant to the proviso in Rule
10b-18(b)(4) under the Exchange Act during the four full calendar weeks
immediately preceding the Trade Date.

A-1


--------------------------------------------------------------------------------




 

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to this Transaction, by manually signing
this Supplemental Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.

 

Yours sincerely,

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Sharon Siebold

 

 

 

 

Authorized Signatory

 

Agreed and Accepted

By: E.I. DU PONT DE NEMOURS AND COMPANY

 

 

 

By:

 

/s/ John P. Jessup

 

 

 

Name: John P. Jessup

 

 

 

Title: Vice President & Treasurer

 

 

A-2


--------------------------------------------------------------------------------


ANNEX B

NET SHARE SETTLEMENT PROCEDURES

The following Net Share Settlement Procedures shall apply to the extent that
Counterparty elects Counterparty Net Share Settlement in accordance with the
Master Confirmation:

Net Share Settlement shall be made by delivery of the number of Shares equal in
value to the Forward Cash Settlement Amount (the “Settlement Shares”), with such
Shares’ value based on the Net Share Settlement Price.  Delivery of such
Settlement Shares shall be made free of any contractual or other restrictions in
good transferable form on the Net Share Settlement Date with Counterparty (i)
representing and warranting to GS&Co. at the time of such delivery that it has
good, valid and marketable title or right to sell and transfer all such Shares
to GS&Co. under the terms of the related Transaction free of any lien charge,
claim or other encumbrance and (ii) making the representations and agreements
contained in Section 9.11(ii) through (iv) of the Equity Definitions to GS&Co.
with respect to the Settlement Shares.  GS&Co. or any affiliate of GS&Co.
designated by GS&Co. (GS&Co. or such affiliate, “GS”) shall resell the
Settlement Shares during a period (the “Resale Period”) commencing no earlier
than the Net Share Valuation Date.  The Resale Period shall end on the Exchange
Business Day on which GS completes the sale of all Settlement Shares or a
sufficient number of Settlement Shares so that the realized net proceeds of such
sales exceed the Forward Cash Settlement Amount, provided that such Resale
Period shall not exceed the date that is 6 months after the Net Share Valuation
Date.  Notwithstanding the foregoing, if resale by GS of the Settlement Shares,
as determined by GS in its sole discretion (i) occurs during a distribution for
purposes of Regulation M, and if GS would be subject to the restrictions of
Rule 101 of Regulation M in connection with such distribution, the Resale Period
will be postponed or tolled, as the case may be, until the Exchange Business Day
immediately following the end of any “restricted period” as such term is defined
in Regulation M with respect to such distribution under Regulation M or
(ii) conflicts with any legal, regulatory or self-regulatory requirements or
related policies and procedures applicable to GS (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by GS), the Resale Period will be postponed or tolled, as the case may
be, until such conflict is no longer applicable.  During the Resale Period, if
the realized net proceeds from the resale of the Settlement Shares exceed the
Forward Cash Settlement Amount, GS shall refund such excess in cash to
Counterparty by the close of business on the third Exchange Business Day
immediately following the last day of the Resale Period.  If the Forward Cash
Settlement Amount exceeds the realized net proceeds from such resale,
Counterparty shall transfer to GS by the open of the regular trading session on
the Exchange on the third Scheduled Trading Day immediately following the last
day of the Resale Period the amount of such excess (the “Additional Amount”) in
cash or in the number of Shares (“Make-whole Shares”) in an amount that, based
on the Net Share Settlement Price on the last day of the Resale Period (as if
such day was the “Net Share Valuation Date” for purposes of computing such Net
Share Settlement Price), has a dollar value equal to the Additional Amount.  The
Resale Period shall continue to enable the sale of the Make-whole Shares.  If
Counterparty elects to pay the Additional Amount in Shares, the requirements and
provisions set forth below shall apply.  This provision shall be applied
successively until the Additional Amount is equal to zero.

Net Share Settlement of a Transaction is subject to the following conditions:

Counterparty at its sole expense shall:


(I)       AS PROMPTLY AS PRACTICABLE (BUT IN NO EVENT MORE THAN FIVE (5)
EXCHANGE BUSINESS DAYS IMMEDIATELY FOLLOWING THE SETTLEMENT METHOD ELECTION DATE
OR, IN THE CASE OF AN ELECTION OF NET SHARE SETTLEMENT UPON THE OCCURRENCE OF AN
EXTRAORDINARY EVENT OR AN EARLY TERMINATION DATE, NO MORE THAN ONE EXCHANGE
BUSINESS DAY IMMEDIATELY FOLLOWING EITHER THE CANCELLATION DATE OR THE EARLY
TERMINATION DATE, AS THE CASE MAY BE) ELECT TO FILE UNDER THE SECURITIES ACT
AND, IF IT SO ELECTS, USE ITS BEST EFFORTS TO MAKE EFFECTIVE, AS PROMPTLY AS
PRACTICABLE, A REGISTRATION STATEMENT OR SUPPLEMENT OR AMEND AN OUTSTANDING
REGISTRATION STATEMENT, IN ANY SUCH CASE, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO GS (THE “REGISTRATION STATEMENT”) COVERING THE OFFERING AND SALE
BY GS OF NOT LESS THAN 150% OF THE SHARES NECESSARY TO FULFILL THE NET SHARE
SETTLEMENT DELIVERY OBLIGATION BY COUNTERPARTY (DETERMINING THE NUMBER

B-1


--------------------------------------------------------------------------------




 


OF SUCH SHARES TO BE REGISTERED ON THE BASIS OF THE AVERAGE OF THE SETTLEMENT
PRICES ON THE FIVE (5) EXCHANGE BUSINESS DAYS PRIOR TO THE DATE OF SUCH FILING,
AMENDMENT OR SUPPLEMENT, AS THE CASE MAY BE);


(II)      MAINTAIN THE EFFECTIVENESS OF THE REGISTRATION STATEMENT UNTIL GS HAS
SOLD ALL SHARES TO BE DELIVERED BY COUNTERPARTY IN SATISFACTION OF ITS NET SHARE
SETTLEMENT OBLIGATIONS;


(III)     HAVE AFFORDED GS AND ITS COUNSEL AND OTHER ADVISERS A REASONABLE
OPPORTUNITY TO CONDUCT A DUE DILIGENCE INVESTIGATION OF COUNTERPARTY CUSTOMARY
IN SCOPE FOR TRANSACTIONS IN WHICH GS ACTS AS UNDERWRITER OF EQUITY SECURITIES,
AND GS SHALL HAVE BEEN SATISFIED (WITH THE APPROVAL OF ITS COMMITMENTS COMMITTEE
IN ACCORDANCE WITH ITS CUSTOMARY REVIEW PROCESS) WITH THE RESULTS OF SUCH
INVESTIGATION;


(IV)    HAVE NEGOTIATED AND ENTERED INTO AN AGREEMENT WITH GS PROVIDING FOR SUCH
COVENANTS, CONDITIONS, REPRESENTATIONS AND WARRANTIES, UNDERWRITING DISCOUNTS,
COMMISSIONS, INDEMNITIES AND CONTRIBUTION RIGHTS AS ARE CUSTOMARY FOR GS EQUITY
UNDERWRITING AGREEMENTS, TOGETHER WITH CUSTOMARY CERTIFICATES AND OPINIONS OF
COUNSEL AND LETTERS OF INDEPENDENT AUDITORS OF COUNTERPARTY TO BE DELIVERED TO
GS COVERING THE SHARES TO BE DELIVERED BY COUNTERPARTY IN SATISFACTION OF ITS
NET SHARE SETTLEMENT OBLIGATIONS;


(V)     HAVE DELIVERED TO GS SUCH NUMBER OF PROSPECTUSES RELATING THERETO AS GS
SHALL HAVE REASONABLY REQUESTED AND SHALL PROMPTLY UPDATE AND PROVIDE GS WITH
REPLACEMENT PROSPECTUSES AS NECESSARY TO ENSURE THE PROSPECTUS DOES NOT CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR ANY OMISSION OF A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING;


(VI)    REIMBURSE GS FOR AN UNDERWRITING COUNSEL SELECTED BY GS (IN ITS SOLE
DISCRETION);


(VII)   HAVE TAKEN ALL STEPS NECESSARY FOR THE SHARES SOLD BY GS TO BE LISTED OR
QUOTED ON THE PRIMARY EXCHANGE OR QUOTATION SYSTEM THAT THE SHARES ARE LISTED OR
QUOTED ON;


(VIII)  HAVE PAID ALL REASONABLE AND ACTUAL OUT-OF-POCKET COSTS AND EXPENSES OF
GS AND ALL REASONABLE AND ACTUAL FEES AND EXPENSES OF GS’S OUTSIDE COUNSEL AND
OTHER INDEPENDENT EXPERTS IN CONNECTION WITH THE FOREGOING; AND


(IX)     TAKE SUCH ACTION AS IS REQUIRED TO ENSURE THAT GS’S SALE OF THE SHARES
DOES NOT VIOLATE, OR RESULT IN A VIOLATION OF, THE FEDERAL OR STATE SECURITIES
LAWS.

In the event that the Registration Statement is not declared effective by the
Securities Exchange Commission (the “SEC”), any of the conditions specified in
(ii) through (ix) above are not satisfied on or prior to the Valuation Date (or,
in the case of an election of Net Share Settlement upon the occurrence of an
Extraordinary Event or an Early Termination Date, on or prior to the first
Exchange Business Day following either the Cancellation Date or the Early
Termination Date, as the case may be) or Counterparty elects not to deliver a
Registration Statement, then Counterparty may deliver Unregistered Shares (as
defined below) to GS in accordance with the following conditions.  GS and
Counterparty shall agree on acceptable pricing, procedures and documentation
relating to the sale of such Unregistered Shares (including, without limitation,
applicable requirements in (iii) through (ix) above and insofar as pertaining to
private offerings), and such Unregistered Shares shall be deemed to be the
“Settlement Shares” for the purposes of the related Transaction and the
settlement procedure specified in this Annex B shall be followed except that in
the event that the Forward Cash Settlement Amount exceeds the proceeds from the
sale of such Unregistered Shares then for the purpose of calculating the number
of “Make-whole Shares” to be delivered by Counterparty, GS shall determine the
discount to the Net Share Settlement Price at which it can sell the Unregistered
Shares.  In the event that GS has not sold sufficient Unregistered Shares to
satisfy Counterparty’s obligations to GS contained herein at the time that a
Registration Statement covering the offering and sale by GS of a number of
Shares equal in value to not less than 150% of the amount then owed to GS is
declared effective (based on the Net Share Settlement Price on the Exchange
Business Day (as if such Exchange Business Day were the “Net Share Valuation
Date” for purposes of computing such Net Share Settlement Price) that the
Registration Statement was declared effective), GS shall return all unsold
Unregistered Shares to Counterparty and Counterparty shall deliver

B-2


--------------------------------------------------------------------------------




 

such number of Shares covered by the effective Registration Statement equal to
100% of the amount then owed to GS based on such Net Share Settlement Price. 
Such delivered shares shall be deemed to be the “Settlement Shares” for the
purposes of the related Transaction and the settlement procedure specified in
this Master Confirmation (including the obligation to deliver any Make-whole
Shares, if applicable) shall be followed.  In all cases GS shall be entitled to
take any and all required actions in the course of its sales of the Settlement
Shares, including without limitation making sales of the Unregistered Shares
only to “Qualified Institutional Buyers” (as such term is defined under the
Securities Act), to ensure that the sales of the Unregistered Shares and the
Settlement Shares covered by the Registration Statement are not integrated
resulting in a violation of the securities laws and Counterparty agrees to take
all actions requested by GS in furtherance thereof.

If GS and Counterparty cannot agree on acceptable pricing, procedures and
documentation relating to the sales of such Unregistered Shares then the number
of Unregistered Shares to be delivered to GS pursuant to the provisions above
shall not be based on the Net Share Settlement Price but rather GS shall
determine the value attributed to each Unregistered Share in a commercially
reasonable manner and based on such value Counterparty shall deliver a number of
Shares equal in value to the Forward Cash Settlement Amount.  For the purposes
hereof “Unregistered Shares” means Shares that have not been registered pursuant
to an effective registration statement under the Securities Act or any state
securities laws (“Blue Sky Laws”) and that cannot be sold, transferred, pledged
or otherwise disposed of without registration under the Securities Act or under
applicable Blue Sky Laws unless such sale, transfer, pledge or other disposition
is made in a transaction exempt from registration thereunder.

In the event that Counterparty delivers Shares pursuant to an election of Net
Share Settlement then Counterparty agrees to indemnify and hold harmless GS, its
affiliates and its assignees and their respective directors, officers,
employees, agents and controlling persons (GS and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party may become subject, under the Securities Act or otherwise, (i)
relating to or arising out of any of the Transactions contemplated by this
Master Confirmation concerning the Shares or (ii) arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
any preliminary prospectus, prospectus, Registration Statement or other written
material relating to the Shares delivered to prospective purchasers, including
in each case any amendments or supplements thereto and including but not limited
to any documents deemed to be incorporated in any such document by reference
(the “Offering Materials”), or arising out of or based upon any omission or
alleged omission to state in the Offering Materials a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that, in the case of
this clause (ii), Counterparty will not be liable to the extent that any loss,
claim, damage or liability arises out of or is based upon any untrue statement
or omission or alleged untrue statement or omission in the Offering Materials
made in reliance upon and in conformity with written information furnished to
Counterparty by GS expressly for use in the Offering Materials, as expressly
identified in a letter to be delivered at the closing of the delivery of Shares
by Counterparty to GS.  The foregoing indemnity shall exclude losses that GS
incurs solely by reason of the proceeds from the sale of the Capped Number of
Shares being less than the Forward Cash Settlement Amount.  Counterparty will
not be liable under the foregoing indemnification provision to the extent that
any loss, claim, damage, liability or expense is found in a nonappealable
judgment by a court of competent jurisdiction to have resulted from GS’s willful
misconduct, gross negligence or bad faith in performing the services that are
subject of this Master Confirmation.  If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
harmless any Indemnified Party, then Counterparty shall contribute, to the
maximum extent permitted by law, to the amount paid or payable by the
Indemnified Party as a result of such loss, claim, damage or liability.  In
addition, Counterparty will reimburse any Indemnified Party for all expenses
(including reasonable counsel fees and expenses) as they are incurred (after
notice to Counterparty) in connection with the investigation of, preparation for
or defense or settlement of any pending or threatened claim or any action, suit
or proceeding arising therefrom, whether or not such Indemnified Party is a
party thereto and whether or not such claim, action, suit or proceeding is
initiated or brought by or on behalf of Counterparty.  Counterparty also agrees
that no Indemnified Party shall have any liability to Counterparty or any person
asserting claims on behalf of or in right of Counterparty in connection with or
as a result of any matter referred to in the Agreement or this Master
Confirmation except to the extent that any losses, claims, damages, liabilities
or expenses incurred by Counterparty result from the gross negligence, willful
misconduct or bad faith of the Indemnified Party.  This indemnity shall survive
the completion of any Transaction contemplated by this Master Confirmation and
any

B-3


--------------------------------------------------------------------------------




 

assignment and delegation of a Transaction made pursuant to this Master
Confirmation or the Agreement shall inure to the benefit of any permitted
assignee of GS&Co.

In no event shall the number of Settlement Shares (including, without
duplication, any Unregistered Shares) and any Make-whole Shares, be greater than
the Reserved Shares minus the amount of any Shares actually delivered under any
other Transaction(s) under this Master Confirmation (the result of such
calculation, the “Capped Number”).  Counterparty represents and warrants (which
shall be deemed to be repeated on each day that a Transaction is outstanding)
that the Capped Number is equal to or less than the number of Shares determined
according to the following formula:

A - B

Where

A = the number of authorized but unissued shares of the Issuer that are not
reserved for future issuance on the date of the determination of the Capped
Number; and

 

 

 

 

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

 

 

B-4


--------------------------------------------------------------------------------